CaS€ 1-18-46141-688 DOC 18 Filed 11/28/18 Entered 11/28/18 15220:55

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:

Chapter: 13

Kelvin D Payton

Debtor. CASE No: 1-18-46141-ess

 

OBJECTION TO LOSS MITIGATION REQUEST

Aleksandra K. Fugate, attorney(s) for Wells Fargo Bank, N.A. as servicing agent for

Morgan Stanley Mortgage Capital Holdings LLC, successor-in-interest by merger to Morgan

Stanley Mortgage Capital, Inc., affirms under penalty of perjury as folloWs:

l.

This Objection is submitted in response to the Loss Mitigation Request by Debtor and
certificate of service filed on November 8, 2018.

Debtor is not listed on the Note and is not an obligor.

As Debtor is not an obligor, no loss mitigation options Will be available

Loan is currently 150 payments delinquent and the loan is currently due for the June 1,
2006 payment

Borrowers had Only made one payment on the loan since its origination on March 2,
2006.

Loan Was reviewed and removed as of` October 23, 2006 due to the Repayment Plan
being broken. Monthly income Was calculated as $6,100.00.

Debtor filed Bankruptcy on October 24, 2008 (1-08-47l7l-jf`). Case Was dismissed and
case closed as of January 15, 2009.

Debtor filed a new Bankruptcy as of February 5, 2009 (1-09-4082l-jf). Case Was

dismissed and case closed as of May 12, 2009.

{6775899:2 }2018455]

 

CaS€ 1-18-46141-688 DOC 18 Filed 11/28/18 Entered 11/28/18 15220:55

9. Loan was removed from review as of August 21 , 2009 per mortgagor's request.
10. Loan was reviewed and denied for a loan modification as of September 16, 2009 due to
being unable to reach an affordable payment. Monthly net income was calculated as

$3,022.94.

7 11 Loan was reviewed and denied for a loan modification as of January 26, 2010 due to w

being unable to reach an affordable payment. Monthly net income was calculated as
$3,000.75.

12. Loan was removed from review as of February 18, 2010 as no response from the
Borrower was received.

13. Loan was removed from review as of July 19, 2010 as Borrower did not provide a
complete package for review.

14. Loan was removed from review as of August 16, 2010 per mortgagor’s request.

15. Loan was removed from review as of June 8, 2012 as no response from the Borrower was
received

16. Debtor filed a new Bankruptcy on September 14, 2017 (1-17-44779-ess).

17. Debtor participated in the Court ordered Loss mitigation program. The Order was entered
on December 27, 2017. Debtor did not provide any documents for review and the case
was dismissed on June 27, 2018.

18, Loan was removed from review as of July 10, 2018 as no response from the Borrower

was received.

{6775899;2 }20184828

 

CaS€ 1-18-46141-€88 DOC 18 Filed 11/28/18 Entered 11/28/18 15220:55

19. Given the history of the loan, the prior Court ordered Loss Mitigation review, and that the
Debtor is not an obligor and no loss mitigation options are available, the Secured Creditor

requests an Order not be entered and the Request for Loss Mitigation be denied.

Dated: November 28, 2018 /s/ Aleksandra K. Fugate, Esq.
Al¢l<§an€lral<»,F,vgat¢»,§$q;, ,, , ,,,
WOODS, OVIATT, GILMAN LLP
Attorneysfor Secured Crea'z'tor
700 Crossroads Building, Two State Street
Rochester, New York 14614
afugate@Woodsoviatt.corn

{6775899:2 }20184828

CaS€ 1-18-46141-€88 DOC 18 Filed 11/28/18 Entered 11/28/18 15220:55

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE:
KELVIN D PAYTON

DEBTOR.

CASE NO: 1-18-46141-ess

AFFIDAVIT OF
SERVICE BY MAIL

 

I, Josh MacDonald, being duly sworn, deposes and says: Deponent is "not a party torthis n

action, is over 18 years of age, and resides in Rochester, New York. On November 28, 2018
deponent served an Obj ection to Loss Mitigation Request upon:

Kelvin D Payton
114-16173rd St
Jamaica, NY 11434

Norma E Ortiz

Ortiz & Ortiz LLP
32-72 Steinway Street
Suite 402

Astoria, NY 11103

Trustee

Marianne DeRosa

Standing Chapter 13 Trustee
125 Jericho Tpke

Suite 105

Jericho, NY 11753

U.S. Trustee

Office of the United States Trustee
Eastem District of NY (Brooklyn Office)
U.S. Federal Office Building

201 Varick Street, Suite 1006

New York, NY 10014

By deposit a true copy, in a postpaid properly addressed envelope, in a post office box under the

exclusive care and custody of the United States Postal erv e at Rochester, Ne k
/\ 7

Sworn to before me this
€(t day of November 2018.

twa MFWM

Noréry Pubiic

 

CH`\'ZB$‘HNE N. BDBGWSKU
NOTA¥ZV FUBLIC~$STA'E`E: £`.vi¢ i\.!F.W YC')RK
NO. 01 F€C)€`>.?.`/éi£;`eé'? l
Quriii'?ée¢:i in §\/lonro@ C.mm’t\! 7/ §
Mv C;ommissimi ii):p'ues Morch 255, 20___n

{6775899:2 }20184828

\,
Jc@d Macli')onaldV \

 

